Appellee instituted this suit in the County Court of Gregg County against appellants. Thereafter, appellant Humphrey filed his plea of privilege to be sued in the county of his residence, to-wit, Smith County. Humphrey's plea of privilege was overruled and from the judgment overruling his plea of privilege Humphrey appealed to the Court of Civil Appeals at Texarkana. Thereafter, pending the disposition of said appeal, a final judgment on the merits of the case was rendered in the trial court. From the judgment on the merits Humphrey has prosecuted this appeal.
In Humphrey v. Mirike, 134 S.W.2d 749, the Court of Civil Appeals at Texarkana reversed the judgment of the trial court overruling Humphrey's plea of privilege and remanded said cause with instructions to transfer the cause to Smith County.
The trial and judgment on the merits was subject to the reversal of the judgment on the plea of privilege. The judgment overruling the plea of privilege having been reversed and the cause ordered transferred to Smith County, it becomes our duty to reverse this judgment on the merits with directions to transfer the cause to Smith County in accordance with the judgment of the Court of Civil Appeals at Texarkana in Humphrey v. Mirike, supra. It is so ordered.